Cole, J.
A motion has been made to dismiss this appeal on the ground, that the matter in dispute does not exceed three hundred dollars.
Plaintiff sued out an injunction to arrest the execution of an order of seizure and sale, granted on a mortgage note of $250.
He maintains that this court has jurisdiction, because the land seized on which the mortgages existed, is worth more than $300, and because he has asked, in the petition of injunction, for five hundred dollars damages and one hundred dollars attorney’s fees.
The value of the land seized, cannot invest this court with jurisdiction, because in order to relieve the land from the seizure, it would be necessary to assume jurisdiction over a suit of an amount less than $300.
The same objection applies to the damages claimed, for they are averred to have been suffered from the illegal and premature issuing of an order of seisure and sale for an amount less than $300, and we could only decide on the liability of appellee for the damages, by inquiring into the correctness of that judgment.
It is clear that this court is without jurisdiction of this cause.
It is, therefore, ordered, adjudged and decreed, that this appeal be dismissed with costs.